DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.   

Continued Examination Under 37 CFR 1.114 After Allowance or Quayle Action

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission IDS filed on June 24, 2022 has been entered.

	The following Examiner’s Amendment is from the Examiner’s Amendment of Allowability Notice mailed on June 16, 2022.

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Attorney, Dr. John P. Keady on June 8, 2022. 

4.	In the claims of Supplemental Amendment filed on June 3, 2022: 

	Claim 2, line 1, “claim 1further”, has been replaced by  - - claim 1 further - -.

		Claim 7, line 2, after “by”, - - a - - has been deleted.


Allowable Subject Matter

5.	Claims 1-8, 10-15, and 17 are allowed.
	The following is an examiner's statement of reasons for allowance:

	Regarding independent claim 1, the prior art of record fails to teach or suggest a method for acoustic management control suitable for use in an earpiece, the method comprising the steps of:
		generating a background noise level (BNL) from at least one of the electronic ambient signal or the electronic internal signal or a combination of both;
		generating a voice activity level (VAL);
		generating a gain, wherein the gain is as a function of the background noise level and the voice activity level;
		generating a modified electronic ambient signal by applying the gain to the electronic ambient signal;
		mixing the modified electronic ambient signal with the audio signal to produce a mixed audio signal; and
		sending the mixed audio signal to a speaker, 
	in combination with other limitations, as specified in the independent claim 1.

	Claims 2-7 are allowed by virtue of their dependency from claim 1.

	Regarding independent claim 8, the prior art of record fails to teach or suggest a communication device, comprising: 
		a memory that stores instructions; and 
		a processor configured to execute the instructions to perform operations, the operations comprising:
			generating a background noise level (BNL) from the background noise signal;
			generating a voice activity level using the internal sound signal;
			generating a gain, wherein the gain is as a function of the background noise level and the voice activity level;
			generating a modified electronic ambient signal by applying the gain to the electronic ambient signal;
			mixing the modified electronic ambient signal with an audio signal at a user selected ratio to produce a mixed audio signal; and 
			sending the mixed audio signal to a speaker, 
	in combination with other limitations, as specified in the independent claim 8.

	Claims 10-14 are allowed by virtue of their dependency from claim 8. 

	Regarding independent claim 15, the prior art of record fails to teach or suggest an earphone comprising:
		a sealing section configured to form an acoustic seal when the earphone is used;
		a memory that stores instructions; and
		a processor configured to execute the instructions to perform operations, the operations comprising:
			generating a noise reduction signal;
			determining if the earphone is acoustically sealed;
			producing an adjusted audio signal using the noise reduction signal;
			receiving a mixing level;
			generating a mixed audio signal by mixing the adjusted audio signal with the electronic ambient signal using the mixing level; and
			sending the mixed audio signal to a speaker, 
	in combination with other limitations, as specified in the independent claim 15.

	Claim 17 is allowed by virtue of its dependency from claim 15.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654